 In the Matter of YORK CORPORATION, EMPLOYERandREFRIGERATIONFITTERS PROTECTIVE ASSOCIATION, INC., ALSO KNOWN AS LOCALUNION 508, PETITIONERCase No. 21-RC-8641.-Decided December 13, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ben Grod-sky, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved, claim to represent certain em-ployees of the Employer?3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The unit requested by the Petitioner, as amended at the hearing,consists of all refrigeration journeymen, fabricators, welders andtheir apprentices working in the shop of the Employer, but excludinghand welders, guards, professional employees and supervisors as de-fined in the Act. The Employer agrees that the requested unit is'Upon sufficientshowing ofinterest made to the hearing officer at the hearing,UnitedAssociation of Journeymenand Apprentices of the Plumbingand Pipefitting Industry ofUnited States and Canada,Local Union 250, AFL, was allowed tointervene in these pro-ceedings.We find no merit in the contention of the Petitioner that Local 250 lackedproper interestto beadmittedto the status of intervenor.SeeWalt Disney Productions,76 NLRB 121. On thebasisofthe record herein,we also rejectthe argumentofthe Inter-venor that the Petitioner is.fronting for an affiliateof theInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America, AFL. SeeBaker IceMachine Company,86 NLRB 385.87 NLRB No. 78.613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate.2The Intervenor contends that employees engaged inLoutside construction work as well as those working in the shop shouldbe included in the unit and that two individuals should be excludedas supervisors.The shop employees and those employees engaged in outside con-struction work for the Employer both utilize similar skills and workon the same type equipment.There is a limited amount of inter-change between the two groups consisting of infrequent transfers ofoutside construction men to the shop in periods of slack business, andassignments of men, in the shop, to work on outside construction to.satisfy peak requirements for labor in that field.This interchange isrestricted, however, to a small percentage of the time of a minorityof the men in each group.The Employer regards the two groups of"employees as being separate and distinct classifications.The recordalso shows that the working conditions in the case of the employeesin outside construction are substantially dissimilar from those of theshop workmen.Moreover, the shop personnel and the outside em-ployees have, in the past, worked under separate collective bargainingcontracts, and, as a result, have substantial differences in wage ratesand benefits such as vacations.Upon the entire record, we believe thatthe interests and working conditions of the shop employees and theoutside construction employees are divergent and we shall excludethe latter from the unit hereinafter found appropriate.The Intervenor also contends that Robert E. Hall and Conrad Mar-tinez are supervisors and should be excluded from the unit.Hall isa shop fabricator who has no power to hire or discharge, or effectivelyto recommend such actions.There is no evidence in the record as to,his having any supervisory authority.Conrad Martinez is a work-ing foreman in the shop who receives a pay rate slightly higher thanthe base rate.He has no power to hire or discharge nor can he effec-tively recommend such action.There is no shop foreman, and a shop.superintendent is in charge of all functions including the fabricat-ing department, the warehouse, and the stockroom. In the superin-tendent's absence, the chief engineer assumes control.Martinez, up.-der the direction of the superintendent, lays out the work to be doneand occasionally directs other employees in the performance of as-signed tasks as well as working with tools himself. In the course ofthis routine direction, Martinez may comment on the qualifications ofthe men, or if he does not like a certain employee, may have a nevrman assigned to his crew.We do not believe the record shows tha',2The Employer requested that warehouse and stockroom employees be specifically eseluded from the unit.As neither the Petitioner nor the Intervenor expressed a desire t«represent these employees and as they appear to be clearly outside the scope of the unit,we shall exclude the warehouse and stockroom employees. YORK CORPORATION615.Martinez is vested with the authority of a supervisor within the mean-ing of the Act.3Accordingly we find that neither Hall nor Martinez7s a supervisor and we shall include them in the unit.We find that all refrigeration journeymen, fabricators, welders andtheir apprentices working in the shop of the Employer at Los An-geles,California, but excluding hand welders, outside constructionemployees, warehouse and stockroom employees, guards, professionalemployees, and supervisors within the meaning of the Act, constitutea unit 'appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes of collective bargaining, by Refrigera-tion Fitters Protective Association, Inc., also known as Local Union508, or by United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of United'States and Canada,Local Union 250, AFL, or by neither.8 SeeStandardOil Company of California,79 NLRB 1466;Marshall Field & Company,76 NLRB 479.'The Employer stated atthe hearingthat it believedthe election directed in this pro-ceeding should be postponed to occur at a time whenan electionmight be directed for aunit of the outside constructionemployeesalso.Inasmuch as we have no proceeding pres-ently beforeus involvingthe outside constructionemployees,we do not believeitwouldserve theinterestsof the partiesand the purposesof the Act to indefinitelyforestall theresolutionof theinstant question concerning representation.Accordinglywe shall orderan immediate election.